UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2038


JIMMY MULLINS,

                    Plaintiff - Appellant,

             v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Timothy J. Sullivan, Magistrate Judge. (1:14-cv-02698-TJS)


Submitted: April 12, 2018                                         Decided: May 10, 2018


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, THE STOLARZ LAW FIRM, Baltimore, Maryland, for Appellant.
Andre M. Davis, City Solicitor, Gary Gilkey, Chief Solicitor, Nicholas C. Sokolow,
Assistant Solicitor, BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Mullins appeals the magistrate judge’s orders entering judgment in favor of

the Appellee after a jury trial and denying Mullins’ motion for a new trial. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the magistrate judge. Mullins v. Mayor and City Council of Baltimore, No.

1:14-cv-02698-TJS (D. Md. Mar. 13 & Aug. 8, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2